996 F.2d 1212
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Rudolph PRUITT, Plaintiff-Appellant,v.Leroy RUSSELL;  Raine Locke Bell;  Joseph Canipe, Captain,Gaston County Sheriff's Department;  David C.Childers, Defendants-Appellees.
No. 92-7221.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 10, 1993.Decided:  June 22, 1993.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, District Judge.  (CA-91-15-P)
Robert Rudolph Pruitt, Appellant Pro Se.
Frank Bayard Aycock, III, Charlotte, North Carolina;  Raine Locke Bell, Gastonia, North Carolina;  David C. Childers, Mt. Holly, North Carolina, for Appellees.
W.D.N.C.
AFFIRMED.
Before MURNAGHAN and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Robert Rudolph Pruitt appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988) and denying reconsideration under Fed.  R. Civ. P. 59.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Pruitt v. Russell, No. CA-91-15-P (W.D.N.C. June 21, 1991, Oct. 14 & Nov. 12, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED